Exhibit 10.6.14

PERFORMANCE STOCK UNIT AGREEMENT

This PERFORMANCE STOCK UNIT AGREEMENT (the “Agreement”), dated as of the Grant
Date set forth on the signature page hereof, is entered into by and between
Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), and the
individual whose name is set forth on the participant section of the signature
page hereof (the “Participant”).
1. Grant of Performance Stock Units. The Company hereby evidences and confirms
its grant to the Participant, effective as of the Grant Date, of the number of
performance stock units (the “Performance Stock Units”) set forth at the end of
this Agreement and which shall be subject to the adjustments as provided in this
Agreement. This Agreement is subordinate to, and the terms and conditions of the
Performance Stock Units granted hereunder are subject to, the terms and
conditions of the Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan (the
“Plan”), which are incorporated by reference herein. If there is any
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall govern. Any capitalized terms used herein without definition
shall have the meanings set forth in the Plan.
2.    Vesting of Performance Stock Units.
(a)    Except as otherwise provided in this Section 2, the Restriction Period
applicable to the Performance Stock Units shall lapse, if at all, as follows:
(i)    As to 33⅓% of the Performance Stock Units subject to this Agreement, as
of the later of the Certification Date (as defined in Section 3(a)) or the first
anniversary of the Grant Date, subject to (x) the continued employment of the
Participant by the Company or any Subsidiary thereof through the first
anniversary of the Grant Date, (y) the achievement of the performance goal (the
“Performance Goal”) established by the Committee pursuant to the Plan for the
Performance Stock Units for the Performance Period and set forth at the end of
this Agreement and (z) the Committee’s certification of the achievement of the
Performance Goal in accordance with Section 3(a);
(ii)    As to 33⅓% of the Performance Stock Units subject to this Agreement, as
of the second anniversary of the Grant Date, subject to (x) the continued
employment of the Participant by the Company or any Subsidiary thereof through
the second anniversary of the Grant Date, and (y) the Restriction Period having
lapsed as to 33⅓% of the Performance Stock Units subject to this Agreement as
provided in clause (i); and
(iii)    As to 33⅓% of the Performance Stock Units subject to this Agreement, as
of the third anniversary of the Grant Date, subject to (x) the

1



--------------------------------------------------------------------------------




continued employment of the Participant by the Company or any Subsidiary thereof
through the third anniversary of the Grant Date, and (y) the Restriction Period
having lapsed as to 33⅓% of the Performance Stock Units subject to this
Agreement as provided in clause (i).
Performance Stock Units that cease to be subject to a Restriction Period in
accordance with this Section 2(a) shall be settled as provided in Section 3.
(b)    If the Committee certifies on the Certification Date that the Performance
Goal has not been achieved, all Performance Stock Units subject to this
Agreement shall immediately be forfeited and canceled.
(c)    Termination of Employment.
(i)    Death or Disability.
A)    If the Participant’s employment is terminated due to death or Disability
prior to the first anniversary of the Grant Date, the Participant or, as the
case may be, the Participant’s estate, shall retain a portion of his or her
Performance Stock Units equal to 33⅓% of the aggregate number of Performance
Stock Units subject to this Agreement multiplied by a fraction, the numerator of
which is the number of days that have elapsed from the Grant Date to the date of
termination and the denominator of which is 365 (the “Retained Award”); provided
that, if, as of Certification Date, the Committee determines that the
Performance Goal has not been achieved, then the result of the foregoing
calculation shall be reduced to zero. The remainder of the Performance Stock
Units shall be forfeited and canceled as of the date of the Participant’s
termination. The Restriction Period on the Retained Award shall lapse, if at
all, as of the later of the Certification Date or date of termination, if the
Performance Goal is achieved and, if so, the Retained Award shall be settled as
provided in Section 3.
B)    If the Participant’s employment is terminated due to death or Disability
after the first anniversary of the Grant Date and prior to the second
anniversary of the Grant Date, the Participant or, as the case may be, the
Participant’s estate, shall retain a portion of his or her Performance Stock
Units equal to 33⅓% of the aggregate Performance Stock Units subject to this
Agreement multiplied by a fraction, the numerator of which is the number of days
that have elapsed from the first anniversary of the Grant Date to the date of
termination and the denominator of which is 365 (the “Retained

2



--------------------------------------------------------------------------------




Award”); provided that, if, as of the Certification Date, the Committee
determines that the Performance Goal has not been achieved, then the result of
the foregoing calculation shall be reduced to zero. The remainder of the
Performance Stock Units shall be forfeited and canceled as of the date of the
Participant’s termination. The Restriction Period on the Retained Award shall
lapse, if at all, as of the later of the Certification Date or date of
termination, if the Performance Goal is achieved and, if so, the Retained Award
shall be settled as provided in Section 3.
C)    If the Participant’s employment is terminated due to death or Disability
after the second anniversary of the Grant Date and prior to the third
anniversary of the Grant Date, the Participant or, as the case may be, the
Participant’s estate, shall retain a portion of his or her Performance Stock
Units equal to 33⅓% of the aggregate Performance Stock Units subject to this
Agreement multiplied by a fraction, the numerator of which is the number of days
that have elapsed from the second anniversary of the Grant Date to the date of
termination and the denominator of which is 365 (the “Retained Award”); provided
that, if, as of the Certification Date, the Committee determines that the
Performance Goal has not been achieved, then the result of the foregoing
calculation shall be reduced to zero. The remainder of the Performance Stock
Units shall be forfeited and canceled as of the date of the Participant’s
termination. The Restriction Period on the Retained Award shall lapse, if at
all, on the date of termination of employment, and settlement of the Performance
Stock Units with respect to which the Restriction Period lapses shall be made as
provided in Section 3.
(ii)    Any Other Reason. If the Participant’s employment terminates (whether by
the Participant or by the Company or a Subsidiary) for any reason other than
death or Disability, any outstanding Performance Stock Units shall immediately
be forfeited and canceled effective as of the date of the Participant’s
termination.
(d)    Change in Control.
(i)    In the event of a Change in Control, the Restriction Period applicable to
any outstanding Performance Stock Units subject to this Agreement shall lapse
immediately prior to such Change in Control and shall be settled as set forth in
Section 3.

3



--------------------------------------------------------------------------------




(ii)    Notwithstanding Section 2(d)(i), no cancellation, termination, lapse of
Restriction Period or settlement or other payment shall occur with respect to
the Performance Stock Units if the Committee (as constituted immediately prior
to the Change in Control) reasonably determines, in good faith, prior to the
Change in Control that the Performance Stock Units shall be honored or assumed
or new rights substituted therefor by an Alternative Award, in accordance with
the terms of Section 9.2 of the Plan.
(iii)    For purposes of this Agreement, and notwithstanding anything in the
Plan to the contrary, “Change in Control” means the first occurrence of any of
the following events after the Grant Date:
A)    the acquisition by any person, entity or "group" (as defined in section
13(d) of the Exchange Act), other than the Company, the Subsidiaries, any
employee benefit plan of the Company or the Subsidiaries, or any of the
Investors, of 50% or more of the combined voting power of the Company's then
outstanding voting securities;
B)    within any 24-month period, the Incumbent Directors shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided that any director elected to the Board, or
nominated for election, by a majority of the Incumbent Directors then still in
office shall be deemed to be an Incumbent Director for purposes of this clause
(B);
C)    the merger or consolidation of the Company as a result of which persons
who were owners of the voting securities of the Company, immediately prior to
such merger or consolidation, or any or all of the Investors, do not,
immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company; and
D)    the approval by the Company's shareholders of the liquidation or
dissolution of the Company other than a liquidation of the Company into any
Subsidiary or a liquidation a result of which persons who were stockholders of
the Company immediately prior to such liquidation, or any or all of the
Investors, own, directly or indirectly, more than 50% of the combined voting
power entitled to vote generally in the election of directors of the entity that
holds

4



--------------------------------------------------------------------------------




substantially all of the assets of the Company following such event.
Notwithstanding the foregoing, a "Change in Control" for purposes of this
Agreement shall not be deemed to occur if the Company files for bankruptcy,
liquidation or reorganization under the United States Bankruptcy Code.
3.    Certification and Settlement of Performance Stock Units.
(a)    Certification. As soon as administratively feasible in the calendar year
after the end of the Performance Period, the Committee shall certify, in
writing, whether or not, the Performance Goal has been achieved. The date on
which the Committee makes such certification is referred to herein as the
“Certification Date”.
(b)    Settlement. Subject to Section 9(g), not later than 30 days after the
lapse of the Restriction Period with respect to any Performance Stock Units, the
Company shall issue to the Participant one share of Common Stock underlying each
Performance Stock Unit as to which the Restriction Period has lapsed or, if the
Committee so determines in its sole discretion, an amount in cash equal to the
Fair Market Value of such shares of Common Stock or any combination of shares of
Common Stock and cash having an aggregate Fair Market Value equal to such shares
of Common Stock. Upon issuance, such shares of Common Stock may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated in
compliance with all applicable law, this Agreement and any other agreement to
which such shares are subject. The Participant’s settlement rights pursuant to
this Agreement shall be no greater than the right of any unsecured general
creditor of the Company.
4.    Forfeiture. Notwithstanding anything in the Plan or this Agreement to the
contrary, if, during the Covered Period, the Participant engages in Wrongful
Conduct, then any Performance Stock Units for which the Restriction Period has
not then lapsed shall automatically terminate and be canceled upon the date on
which the Participant first engaged in such Wrongful Conduct. If the Participant
engages in Wrongful Conduct or if the Participant’s employment is terminated for
Cause, the Participant shall pay to the Company in cash any Performance-Based
Financial Gain the Participant realized from the lapse of the Restriction Period
applicable to all or a portion of the Performance Stock Units having a Vesting
Date within the Wrongful Conduct Period. By entering into this Agreement, the
Participant hereby consents to and authorizes the Company and the Subsidiaries
to deduct from any amounts payable by such entities to the Participant any
amounts the Participant owes to the Company under this Section 4 to the extent
permitted by law. This right of set-off is in addition to any other remedies the
Company may have against the Participant for the Participant's breach of this
Section 4. The Participant's obligations under this Section 4 shall be
cumulative (but not duplicative) of any similar

5



--------------------------------------------------------------------------------




obligations the Participant has under the Plan, this Agreement, any Company
policy, standard or code (including, without limitation, the Company’s Standards
of Business Conduct), or any other agreement with the Company or any Subsidiary.
5.    Effect of Financial Restatements. In the event that the Participant
commits misconduct, fraud or gross negligence (whether or not such misconduct,
fraud or gross negligence is deemed or could be deemed to be an event
constituting Cause) and as a result of, or in connection with, such misconduct,
fraud or gross negligence the Company restates any of its financial statements,
then the Committee may require any or all of the following:
(a)    that the Participant forfeit some or all of the Performance Stock Units
subject to this Agreement held by the Participant at the time of such
restatement,
(b)    that the Participant forfeit (or pay to the Company) some or all of the
cash or the shares of Common Stock held by the Participant at the time of such
restatement that had been received in settlement of Performance Stock Units
subject to this Agreement during the twelve-month period prior to the financial
restatement (or such other period as determined by the Committee), and
(c)    that the Participant pay to the Company in cash all or a portion of the
proceeds that the Participant realized from the sale of shares of Common Stock
that had been received in settlement of any Performance Stock Units subject to
this Agreement within the period commencing twelve months prior to the financial
restatement (or such other period as determined by the Committee).
6.    Issuance of Shares.
(a)    Notwithstanding any other provision of this Agreement, the Participant
may not sell the shares of Common Stock acquired upon settlement of the
Performance Stock Units unless such shares are registered under the Securities
Act of 1933, as amended (the “Securities Act”), or, if such shares are not then
so registered, such sale would be exempt from the registration requirements of
the Securities Act. The sale of such shares must also comply with other
applicable laws and regulations governing the Common Stock and Participant may
not sell the shares of Common Stock if the Company determines that such sale
would not be in material compliance with such laws and regulations.
(b)    The shares of Common Stock issued in settlement of the Performance Stock
Units shall be registered in the Participant’s name, or, if applicable, in the
names of the Participant’s heirs or estate. In the Company’s discretion, such
shares may be issued either in certificated form or in uncertificated, book
entry form. The certificate or book entry account shall bear such restrictive
legends or restrictions as the Company, in its sole

6



--------------------------------------------------------------------------------




discretion, shall require. If delivered in certificate form, the Company may
deliver a share certificate to the Participant, or deliver shares electronically
or in certificate form to the Participant’s designated broker on the
Participant’s behalf. If the Participant is deceased (or if Disabled and if
necessary) at the time that a delivery of share certificates is to be made, the
certificates will be delivered to the Participant’s estate, executor,
administrator, legally authorized guardian or personal representative (as
applicable).
(c)    The grant of the Performance Stock Units and issuance of shares of Common
Stock upon settlement of the Performance Stock Units will be subject to and in
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Common Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Common
Stock may then be listed. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Performance Stock Units shall relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained. As a condition to the
settlement of the Performance Stock Units, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
(d)    The Company will not be required to issue fractional shares of Common
Stock upon settlement of the Performance Stock Units.
(e)    The Company may postpone the issuance and delivery of any shares of
Common Stock provided for under this Agreement for so long as the Company
determines to be necessary or advisable to satisfy the following: (1) the
completion or amendment of any registration of such shares or satisfaction of
any exemption from registration under any securities law, rule, or regulation;
(2) compliance with any requests for representations; and (3) receipt of proof
satisfactory to the Company that a person seeking such shares on the
Participant’s behalf upon the Participant’s Disability (if necessary), or upon
the Participant’s estate’s behalf after the death of the Participant, is
appropriately authorized.
7.    Participant’s Rights with Respect to the Performance Stock Units.
(a)    Restrictions on Transferability. The Performance Stock Units granted
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated other than with the consent of the Company or by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that any such permitted transferee shall
acknowledge and agree in writing, in a

7



--------------------------------------------------------------------------------




form reasonably acceptable to the Company, to be bound by the provisions of this
Agreement and the Plan as if such beneficiary or the estate were the
Participant. Any attempt by the Participant, directly or indirectly, to offer,
transfer, sell, pledge, hypothecate or otherwise dispose of any Performance
Stock Units or any interest therein or any rights relating thereto without
complying with the provisions of the Plan and this Agreement, including this
Section 7(a), shall be void and of no effect. The Company will not be required
to recognize on its books any action taken in contravention of these
restrictions.
(b)    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any shares of Common Stock
corresponding to the Performance Stock Units granted hereby unless and until
shares of Common Stock are issued to the Participant in respect thereof.
8.    Adjustment in Capitalization. In the event of any Adjustment Event
affecting the Common Stock, the Committee shall make an equitable and
proportionate anti-dilution adjustment to offset any resultant change in the
pre-share price of the Common Stock and preserve the intrinsic value of any
Awards granted under the Plan. Such mandatory adjustment may include a change in
any or all of the number and kind of shares of Common Stock or other equity
interests underlying the Performance Stock Units. In addition, the Committee may
make provisions for a cash payment to the Participant or a person who has an
outstanding Award in such event. The number of shares of Common Stock or other
equity interests underlying the Performance Stock Units shall be rounded to the
nearest whole number. Any such adjustment shall be consistent with section
162(m) of the Code to the extent the Performance Stock Units are subject to such
section of the Code and shall not result in adverse tax consequences to the
Participant under section 409A of the Code.
9.    Miscellaneous.
(a)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(b)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party.
(c)    No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its

8



--------------------------------------------------------------------------------




Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries (regardless of whether such termination results in (1) the
failure of any Award to vest; (2) the forfeiture of any unvested or vested
portion of any Award; and/or (3) any other adverse effect on the individual’s
interests under the Plan). Nothing in the Plan or this Agreement shall confer on
the Participant the right to receive any future Awards under the Plan.
(d)    Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Participant, as the case may
be, at the following addresses or to such other address as the Company or the
Participant, as the case may be, shall specify by notice to the other:
If to the Company, to it at:


Hertz Global Holdings, Inc.
c/o The Hertz Corporation
225 Brae Boulevard
Park Ridge, New Jersey 07656
Attention: General Counsel
Fax: (201) 594-3122


If to the Participant, to the Participant at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Participant.


All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.


(e)    Amendment. This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a materially adverse effect on the
Performance Stock Units as determined in the discretion of the Committee, except
as provided in the Plan, or in any other written document signed by the
Participant and the Company. This Agreement may not be amended, modified or
supplemented orally.
(f)    Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this

9



--------------------------------------------------------------------------------




Award. Any determination or interpretation by the Committee under or pursuant to
the Plan or this Award shall be final and binding and conclusive on all persons
affected hereby.
(g)    Tax Withholding. The Company shall have the right and power to deduct
from all amounts paid to the Participant in cash or shares (whether under the
Plan or otherwise) or to require the Participant to remit to the Company
promptly upon notification of the amount due, an amount (which may include
shares of Common Stock) to satisfy the minimum federal, state or local or
foreign taxes or other obligations required by law to be withheld with respect
to the Performance Stock Units. No shares of Common Stock shall be issued unless
and until arrangements satisfactory to the Committee shall have been made to
satisfy the statutory minimum withholding tax obligations applicable with
respect to such Performance Stock Units. The Company may defer payments of cash
or issuance or delivery of Common Stock until such requirements are satisfied.
Without limiting the generality of the foregoing, the Participant may elect to
tender shares of Common Stock (including shares of Common Stock issuable in
respect of the Performance Stock Units) to satisfy, in whole or in part, the
amount required to be withheld (provided that such amount shall not be in excess
of the minimum amount required to satisfy the statutory withholding tax
obligations).
(h)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(i)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Performance
Stock Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Performance Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (e) that the future
value of the Common Stock is unknown and cannot be predicted with certainty.
(j)    Employee Data Privacy. The Participant authorizes any Affiliate of the
Company that employs the Participant or that otherwise has or lawfully obtains
personal data relating to the Participant to divulge or transfer such personal
data to the Company or to a third party, in each case in any jurisdiction, if
and to the extent appropriate in connection with this Agreement or the
administration of the Plan.
(k)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Performance Stock Units evidenced hereby, the Participant hereby
consents

10



--------------------------------------------------------------------------------




to the delivery of information (including, without limitation, information
required to be delivered to the Participant pursuant to applicable securities
laws) regarding the Company and the Subsidiaries, the Plan, this Agreement and
the Performance Stock Units via Company web site or other electronic delivery.
(l)    Claw Back or Compensation Recovery Policy. Without limiting any other
provision of this Agreement, and to the extent applicable, the Performance Stock
Units granted hereunder shall be subject to any claw back policy or compensation
recovery policy or such other similar policy of the Company in effect from time
to time.
(m)    Company Rights. The existence of the Performance Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company's or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
(n)    Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties' intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties' under this Agreement.
(o)    Further Assurances. The Participant agrees to use his or her reasonable
and diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Participant’s benefit or to
cause the same to be fulfilled and to execute such further documents and other
papers and perform such further acts as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated herein.
(p)    Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(q)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

11



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the ____ day of __________, ______ (the “Grant Date”).
HERTZ GLOBAL HOLDINGS, INC.
By:

Name:
Title:

PARTICIPANT

«Name»
By:




Number of Performance
Stock Units granted hereby: _______________

12



--------------------------------------------------------------------------------






Participant:
 
Number of Performance Stock Units granted hereby:




(subject to adjustment as provided herein)
Performance Period:
January 1, 2014 through December 31, 2014
Performance Goal:
2014 EBITDA Margin equaling or exceeding ___________________ *



If the Performance Goal is not met, all Performance Stock Units under this
Agreement shall be forfeited and canceled. The Performance Stock Units remain
subject to all other provisions (including, without limitation, any applicable
vesting and settlement provisions) of this Agreement and the Plan.




* EBITDA Margin generally refers to the ratio of Corporate EBITDA to total
revenues, each as disclosed by the Company; provided, however, in the event of
material acquisitions or dispositions during the Performance Period, the
Performance Goal, and/or the determination of EBITDA Margin, shall be adjusted
in an equitable and proportionate manner as determined by the Committee and in
accordance with any applicable provisions of the Plan; provided, further, in the
event of any other extraordinary transactions and items during the Performance
Period, the Performance Goal and/or the EBITDA Margin determination may be
adjusted by the Committee in accordance with any applicable provisions of the
Plan.



  



13

